Title: To George Washington from Colonel Benedict Arnold, 5 December 1775
From: Arnold, Benedict
To: Washington, George

 

May it please your Excellency
Before Quebec5th December 1775

My last of the 20th ultimo from Point aux Trembles, advising of my retiring from before Quebec, make no Doubt your Excellency has received. I continued at Point aux Trembles until the 3rd Instant, when to my great Joy General Montgomery joined us with Artillery and about 300 Men. Yesterday we arrived here, and are making all possible Preparation to attack the City, which has a wretched motley Garrison of disaffected Seamen, Marines & Inhabitants, the Walls in a ruinous Situation, & cannot hold out long. Inclosed is a Return of my Detachment amounting to 675 Men, for whom, I have received Cloathing of General Montgomery. I hope there will soon be Provision made for paying the Soldiers Arrearages, as many of them have Families, who are in Want. A continual Hurry has prevented my sending a Continuation of my Journal. I am with very great Respect Your Excellency’s Most obedient humble servant

Benedt Arnold

